UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7317



ANGELA JAMES,

                                              Plaintiff - Appellant,

          versus


DEBORAH A. HICKEY, Warden, Federal Prison Camp
at Alderson,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (1:04-cv-01029)


Submitted:   November 15, 2006            Decided:   January 30, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angela James, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Angela James filed a petition under 28 U.S.C. § 2241

(2000), raising a claim under Blakely v. Washington, 542 U.S. 296

(2004).   However, James failed to meet the standard under In re

Jones, 226 F.3d 328, 333-34 (4th Cir. 2000), and is therefore not

entitled to proceed under § 2241.*    Accordingly, we deny James’

motions for appointment of counsel, for leave to proceed in forma

pauperis, and to hold her appeal in abeyance, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




     *
      The district court appeared to construe the petition as a
motion under 28 U.S.C. § 2255 (2000), and dismissed it for failure
to state a claim pursuant to 28 U.S.C. § 1915A(b)(1) (2000).
Because the district court did not have jurisdiction under § 2255
to consider the validity of James’ sentence on her convictions
arising out of the Western District of North Carolina, we decline
to consider this case under § 2255.

                              - 2 -